Citation Nr: 1104126	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a TDIU.  

The Veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2008.  A 
transcript of that hearing is of record and associated with the 
claims folder.  

The Board remanded the claim for further development in 
February 2008 and again in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case must be remanded again.  

As discussed in the February 2008 remand and again in July 2010, 
the Veteran contends that his service-connected mood disorder has 
worsened during the pendency of the appeal.  Since the rating 
assigned to the mood disorder could have significant effect on 
whether this claimed TDIU could be assigned, the claim for an 
increased rating for a mood disorder was found to be inextricably 
intertwined with the TDIU issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The February 2008 Remand instructed the AMC/RO to examine the 
Veteran for his mood disorder and thereafter, to adjudicate the 
claim for an increased rating for the Veteran's service-connected 
mood disorder and then to readjudicate the issue of a TDIU.  The 
issue of a TDIU was readjudicated.  However, while the Veteran 
was afforded a VA psychiatric examination in September 2009, the 
Board observed that the issue for an increased rating for the 
service-connected mood disorder was not adjudicated.  

The AMC/RO failed to comply with the Board's February 2008 remand 
instructions.  In the June 2010 remand, the AMC/RO was instructed 
that if the increased rating was denied, the Veteran was to be 
given the laws and regulations to appeal the claim, and if a 
notice of disagreement (NOD) was filed within the appropriate 
time period, a statement of the case (SOC) would then be 
provided, with appropriate instructions to give the Veteran the 
opportunity to appeal.  

Unfortunately, the AMC/RO announced (adjudicated) the denial of 
an increased rating for the mood disorder in August 2010 
supplemental statement of the case (SSOC).  Pursuant to 38 C.F.R. 
§ 19.31(a), [I]n no case will a SSOC Case be used to announce 
decisions by the agency of original jurisdiction on issues not 
previously addressed in the SOC or to respond to a NOD on newly 
appealed issues that were not addressed in the SOC.  

In this case, the issue of an increased rating for a mood 
disorder was not previously addressed in a SOC.  Therefore, the 
issue of an increased rating for a mood disorder should have been 
addressed in a rating decision and following a notice letter to 
the Veteran, if the appeal was denied and the Veteran decided to 
appeal the denial, he then should file a NOD within the 
appropriate time period, and then a SOC should be provided.  The 
Veteran could then, within the appropriate time period, file a 
substantive appeal (VA Form 9), if he decided to continue the 
appeal.  

A remand by the Court or the Board confers on the Veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  




Accordingly, the case is REMANDED for the following action:


1.  The intertwined issue of an increased 
rating for a mood disorder should be 
adjudicated in a rating decision and the 
Veteran should be notified of the decision in 
a letter.  If a NOD is filed within the 
appropriate time period, a SOC should be 
provided.  Thereafter, if the Veteran desires 
to appeal, within the appropriate time 
period, he should submit a VA Form 9.  

2.  As to the claim for TDIU, after the 
increased rating claim has been adjudicated, 
if the TDIU claim remains denied, the Veteran 
and his representative should be provided a 
SSOC and must be given an adequate 
opportunity to respond.  The appeal must then 
be returned to the Board for appellate 
review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


